
	
		I
		111th CONGRESS
		2d Session
		H. R. 4413
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Ms. Giffords (for
			 herself and Mr. Heinrich) introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To provide grants and loan guarantees for the development
		  and construction of science parks to promote the clustering of innovation
		  through high technology activities.
	
	
		1.Short titleThis Act may be cited as the
			 Science Parks Research and Innovative
			 New Technologies Act.
		2.Development of
			 science parks
			(a)FindingSection
			 2 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701) is
			 amended by adding at the end the following:
				
					(12)It is in the best
				interests of the Nation to encourage the formation of science parks to promote
				the clustering of innovation through high technology
				activities.
					.
			(b)DefinitionSection
			 4 of such Act (15 U.S.C. 3703) is amended by adding at the end the
			 following:
				
					(12)Brownfield
				means abandoned, idled, or underused industrial or commercial real property on
				which expansion or redevelopment is complicated by real or perceived
				environmental contamination.
					(13)Business or
				industrial park means a primarily for-profit real estate venture of
				businesses or industries which do not necessarily reinforce each other through
				supply chain or technology transfer mechanisms.
					(14)Cluster
				means a group of competing, collaborating, and interdependent businesses
				that—
						(A)work in a common
				industry;
						(B)are concentrated
				in a geographic region;
						(C)draw on shared
				infrastructure and a pool of skilled workers; and
						(D)represent the
				specialization and comparative advantage of the region.
						(15)Science
				park—
						(A)means a
				centralized or regionally distributed group of interrelated companies and
				institutions, including suppliers, service providers, institutions of higher
				education, Federal or State laboratories, start-up incubators, clusters, and
				trade associations that—
							(i)foster knowledge
				flow and contribute to regional economic growth and development;
							(ii)cooperate and
				compete with each other through physical connectivity or networked virtual
				parks where technologies cluster, including companies, researchers, and
				community college workforce training activities; and
							(iii)are located in a
				specific area or region that promotes real estate development or
				knowledge-based enterprises, technology transfer, and partnerships between such
				companies and institutions;
							(B)includes a science
				park, research park, technology park, research and development park, research
				and technology park, and science and technology park; and
						(C)does not include a
				business or industrial park.
						(16)Science
				park infrastructure means facilities that support the daily economic
				activity of a science
				park.
					.
			(c)Science
			 parksThe Stevenson-Wydler Technology Innovation Act of 1980 (15
			 U.S.C. 3701 et seq.) is amended by adding at the end the following:
				
					24.Science
				parks
						(a)Development of
				plans for construction of science parks
							(1)In
				generalThe Secretary shall award grants for the development of
				feasibility studies and plans for the construction of new science parks or the
				expansion, including renovation and modernization, of existing science
				parks.
							(2)Limitation on
				amount of grantsThe amount of a grant awarded under this
				subsection may not exceed $750,000.
							(3)Award
								(A)Competition
				requiredThe Secretary shall award grants under this subsection
				pursuant to a full and open competition.
								(B)Geographic
				dispersionThe Secretary is encouraged to divide the grants
				awarded under this subsection among low-, medium-, and high-population density
				States.
								(C)AdvertisingThe
				Secretary shall advertise any competition under this paragraph in the Commerce
				Business Daily.
								(D)Selection
				criteriaThe Secretary shall publish the criteria to be utilized
				in any competition under this paragraph for the selection of recipients of
				grants under this subsection, which shall include requirements relating
				to—
									(i)the effect the
				science park will have on regional economic growth and development;
									(ii)the number of
				jobs to be created at the science park and in the surrounding regional
				community each year during its first 5 years;
									(iii)the funding to
				be required to construct or expand, including renovating or modernizing, the
				science park during its first 5 years;
									(iv)the amount and
				type of financing and access to capital available to the applicant;
									(v)the types of
				businesses and research entities expected in the science park and in the
				surrounding regional community;
									(vi)letters of intent
				by businesses and research entities to locate in the science park;
									(vii)the quality of
				life for employees at the science park;
									(viii)the capability
				to attract a well trained workforce to the science park;
									(ix)the management of
				the science park;
									(x)expected financial
				risks in the construction and operation of the science park and the risk
				mitigation strategy;
									(xi)physical
				infrastructure available to the science park, including roads, utilities, and
				telecommunications;
									(xii)the utilization
				of energy efficient building technology, including nationally recognized green
				building design practices, renewable energy, cogeneration, and other methods
				that increase energy efficiency and conservation;
									(xiii)consideration
				of the transformation of military bases affected by the base realignment and
				closure process (BRAC) or the redevelopment of existing buildings, structures,
				or brownfield sites that are abandoned, idled, or underused into single or
				multiple building facilities for science and technology companies and
				institutions;
									(xiv)the ability to
				collaborate with other science parks throughout the world; and
									(xv)other criteria
				prescribed by the Secretary.
									(4)Authorization of
				appropriationsThere are authorized to be appropriated $7,500,000
				for each of the fiscal years 2011 through 2015 to carry out this
				subsection.
							(b)Loan guarantees
				for science park infrastructure
							(1)In
				generalSubject to paragraph (2), the Secretary may guarantee up
				to 80 percent of the loan amount for projects for the construction or
				expansion, including renovation and modernization, of science park
				infrastructure.
							(2)Limitations on
				guarantee amountsThe maximum amount of loan principal guaranteed
				under this subsection may not exceed—
								(A)$50,000,000 with
				respect to any single project; and
								(B)$500,000,000 with
				respect to all projects.
								(3)Selection of
				guarantee recipientsThe Secretary shall select recipients of
				loan guarantees under this subsection based upon the ability of the recipient
				to collateralize the loan amount through bonds, equity, property, and other
				such criteria as the Secretary shall prescribe. Entities receiving a grant
				under subsection (a) are not eligible for a loan guarantee during the period of
				such grant.
							(4)Terms and
				conditions for loan guaranteesThe loans guaranteed under this
				subsection shall be subject to such terms and conditions as the Secretary may
				prescribe, except that—
								(A)the final maturity
				of such loans made or guaranteed may not exceed the lesser of—
									(i)30
				years and 32 days; or
									(ii)90 percent of the
				useful life of any physical asset to be financed by such loan;
									(B)a loan made or
				guaranteed under this subsection may not be subordinated to another debt
				contracted by the borrower or to any other claims against the borrowers in the
				case of default;
								(C)a loan may not be
				guaranteed under this subsection unless the Secretary determines that the
				lender is responsible and that adequate provision is made for servicing the
				loan on reasonable terms and protecting the financial interest of the United
				States;
								(D)a loan may not be
				guaranteed under this subsection if—
									(i)the income from
				such loan is excluded from gross income for purposes of chapter 1 of the
				Internal Revenue Code of 1986; or
									(ii)the guarantee
				provides significant collateral or security, as determined by the Secretary,
				for other obligations the income from which is so excluded;
									(E)any guarantee
				provided under this subsection shall be conclusive evidence that—
									(i)the guarantee has
				been properly obtained;
									(ii)the underlying
				loan qualified for such guarantee; and
									(iii)absent fraud or
				material misrepresentation by the holder, the guarantee is presumed to be
				valid, legal, and enforceable;
									(F)the Secretary
				shall prescribe explicit standards for use in periodically assessing the credit
				risk of new and existing direct loans or guaranteed loans;
								(G)the Secretary may
				not extend credit assistance unless the Secretary has determined that there is
				a reasonable assurance of repayment; and
								(H)new loan
				guarantees may not be committed except to the extent that appropriations of
				budget authority to cover their costs are made in advance, as required under
				section 504 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c).
								(5)Payment of
				losses
								(A)In
				generalIf, as a result of a default by a borrower under a loan
				guaranteed under this subsection, after the holder has made such further
				collection efforts and instituted such enforcement proceedings as the Secretary
				may require, the Secretary determines that the holder has suffered a loss, the
				Secretary shall pay to such holder the percentage of such loss specified in the
				guarantee contract. Upon making any such payment, the Secretary shall be
				subrogated to all the rights of the recipient of the payment. The Secretary
				shall be entitled to recover from the borrower the amount of any payments made
				pursuant to any guarantee entered into under this section.
								(B)Enforcement of
				rightsThe Attorney General shall take such action as may be
				appropriate to enforce any right accruing to the United States as a result of
				the issuance of any guarantee under this section.
								(C)ForbearanceNothing
				in this section may be construed to preclude any forbearance for the benefit of
				the borrower which may be agreed upon by the parties to the guaranteed loan and
				approved by the Secretary, if budget authority for any resulting subsidy costs
				(as defined in section 502(5) of the Federal Credit Reform Act of 1990) is
				available.
								(D)Management of
				propertyNotwithstanding any other provision of law relating to
				the acquisition, handling, or disposal of property by the United States, the
				Secretary may complete, recondition, reconstruct, renovate, repair, maintain,
				operate, or sell any property acquired by the Secretary pursuant to this
				section.
								(6)ReviewNot
				later than 2 years after the date of the enactment of this section, the
				Comptroller General of the United States shall—
								(A)conduct a review
				of the subsidy estimates for the loan guarantees under this subsection;
				and
								(B)submit to Congress
				a report on the review conducted under this paragraph.
								(7)TerminationA
				loan may not be guaranteed under this subsection after September 30,
				2015.
							(8)Authorization of
				appropriationsThere are authorized to be appropriated—
								(A)$35,000,000 for
				the cost (as defined in section 502(5) of the Federal Credit Reform Act of
				1990) of guaranteeing $500,000,000 in loans under this subsection; and
								(B)such sums as may
				be necessary for administrative expenses in fiscal year 2011 and
				thereafter.
								(c)National Academy
				of Sciences evaluation
							(1)In
				generalNot later than 18 months after the date of the enactment
				of this Act, the Secretary shall enter into an agreement with the Board on
				Science, Technology, and Economic Policy of the National Academy of Sciences
				under which the Board shall—
								(A)conduct an
				evaluation of the activities under this section; and
								(B)review and
				recommend best practices for the development of United States science parks,
				including metrics for their success.
								(2)ReportUnder
				the agreement described in paragraph (1), the Board shall submit a report to
				the Secretary that—
								(A)includes the
				Board’s evaluation of science park development under this section; and
								(B)may include such
				recommendations as the Board considers appropriate for additional activities to
				promote and facilitate the development of science parks in the United
				States.
								(d)Tri-Annual
				reportNot later than March 31, 2014, and every third year
				thereafter, the Secretary shall submit a report to Congress that—
							(1)describes the
				activities under this section during the preceding 3 years;
							(2)includes any
				recommendations made by the Board on Science, Technology, and Economic Policy
				under subsection (c)(2)(B) during such period; and
							(3)may include such
				recommendations for legislative or administrative action as the Secretary
				considers appropriate to further promote and facilitate the development of
				science parks in the United States.
							(e)RulemakingNot
				later than 1 year after the date of the enactment of this section, the
				Secretary shall promulgate regulations to carry out this section in accordance
				with Office of Management and Budget Circular A–129, entitled Policies
				for Federal Credit Programs and Non-Tax
				Receivables.
						.
			
